Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Status of Claims
3.	This Office Action is issued in response to the Amendment filed on 10/14/2022.
Claims 1-15 are pending in this Office Action.
Claims 1, 11, and 12 have been amended.

Response to Arguments
4.	Applicant's arguments regarding 35 U.S.C. § 103 rejections are persuasive; therefore, the previous 35 U.S.C. § 103 rejections have been withdrawn in response to claim amendments and Applicant’s persuasive arguments.

					
Examiner’s Note
5. 	Several attempts have been made unsuccessfully to contact Applicant’s representatives, Ms. Joanna Geld at 512-895-8853 and Mr. Eric Nuss at 703-519-9801.  

Title 
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to “Device, integrated circuit and methods for detecting, responding to and removing a compromising attack” as described in the specification under ‘Fields of the invention’.

					Claim Objections
7.	a. Claim 5 recites: “within the device 200” (line 3) which lacks proper antecedent basic.  Examiner suggests amending the limitation to “within the device [[200]]”
	b. Claim 10 recites: “The device of claim 1 wherein the security monitoring and control circuit is implemented as one of the following: separate hardware or firmware part of the device, physically isolated from the REE; configured to run as part of a hypervisor that runs on hardware coupled to the REE; configured to run in a trusted virtual machine on a hypervisor; configured to run in a secure system and isolated from the REE by an application.”  For clarity, Examiner suggests amending the claim to “The device of claim 1 wherein the security monitoring and control circuit is implemented as one of the following: separate hardware or firmware part of the device, physically isolated from the REE; configured to run as part of a hypervisor that runs on hardware coupled to the REE; configured to run in a trusted virtual machine on a hypervisor; and/or configured to run in a secure system and isolated from the REE by an application.”  (note: either ‘and’ or ‘or’ would be fine)
Appropriate corrections for these claims are required.

Allowable Subject Matter
8.	Claims 1-4, 6-9, and 11-15 are allowed.
	Claims 5 and 10 would be allowable if rewritten to overcome the claim objections set forth above.

Examiner’s Statement of Reasons for Allowance
9.	The following is an Examiner’s statement of Reasons for Allowance:
Applicant's arguments/amendments submitted on 10/14/2022 have been considered and are persuasive in light of the arguments and claim amendments.  Also, please see prior Office actions. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provisio of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 

Conclusion	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am- 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/THANH T LE/           Examiner, Art Unit 2495